Citation Nr: 1820778	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  99-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for right thigh hematoma residuals.  

2. Entitlement to service connection for a bilateral heel disability.  

3. Entitlement to an increased rating in excess of 30 percent for a right knee disability, status post total replacement of the right knee.  

4. Entitlement to an initial rating in excess of 10 percent for radiation proctitis with fecal urgency.  

5. Entitlement to an effective date earlier than May 26, 2010, for an award of service connection for radiation proctitis with fecal urgency.

6. Entitlement to service connection for right thigh hematoma residuals.  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970. 

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a Board hearing in January 2006 regarding the claim of increased rating for his service-connected right knee disability.  The Judge who presided over that hearing is no longer a member of the Board.  The Veteran was afforded the opportunity to testify at an additional hearing, but, in February 2018 indicated that he did not wish another hearing.  A transcript of the January 2006 hearing has been associated with the Veteran's claims file.  

The issue of an increased rating for the right knee was remanded in May 2001, November 2004, September 2005, May 2006, August 2011, and March 2016. 

In a March 2008 decision, the Board denied entitlement to a disability rating in excess of 30 percent for residuals of meniscectomy of the right knee.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court), and pursuant to an August 2008 Joint Motion for Remand (JMR), the Court issued an Order in August 2008, which vacated and remanded for further adjudication the issue of entitlement to an increased rating for residuals of meniscectomy of the right knee.  In January 2010, the Board denied entitlement to a disability rating in excess of 30 percent for residuals of meniscectomy of the right knee.  The Veteran filed a timely appeal to the Court, and pursuant to an October 2010 JMR, the Court issued an Order in November 2010, which vacated and remanded for further adjudication the issue of entitlement to an increased rating for residuals of meniscectomy of the right knee.  The Board notes that the March 2016 remand included the matter of the rating of the Veteran's right knee disorder prior to August 1, 1997.  Review of the record shows that this was the date that the Veteran's 30 percent rating for this disability first became effective and was the date of the claim for increase.  The matter of the rating prior to August 1 1997, has not been developed or certified for appellate consideration.  Thus the Board does have jurisdiction on this matter.  38 U.S.C. §§ 7105, 7108 (2012).

The Veteran timely perfected appeals for entitlement to service connection for a stomach disability, a left knee disability, a back disability and entitlement to TDIU. These claims were subsequently granted by a July 2013 rating decision; therefore, the Board does not have jurisdiction over these claims.  In addition, the Veteran's claims of service connection for bilateral hip disabilities and special monthly compensation (SMC) on account of being housebound were granted.  Claims regarding increased ratings for erectile dysfunction and residuals of prostate cancer were withdrawn by the Veteran and dismissed by the Board in March 2016.  

During the pendency of the appeal, service connection for radiation proctitis with fecal urgency was granted.  A 10 percent rating was initially awarded, effective May 26, 2010.  The Veteran appealed both the rating and the effective date.  These were developed for appellate review after remand of the Board in March 2016.  

The Board notes that in July 2016 the Veteran submitted a Notice of Disagreement with a July 2015 rating action of the RO.  These matters are being developed for appellate consideration, but have not yet been fully adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  38 C.F.R. § 19.9(b) (2017).

The issue of service connection for right thigh hematoma residuals on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for right thigh hematoma residuals was denied by the RO in December 1999.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal or submit new and material evidence within one year of notification of the decision.

2.  Since the December 1999 decision denying service connection for right thigh hematoma residuals, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's bilateral heel spurs are shown to have increased in severity as a result of a service-connected disease or injury.  

4.  Prior to the July 2007 surgery for a total right knee replacement, the Veteran's right knee disability was manifested by no more than favorable ankylosis of the knee joint, without other impairment of the knee joint.  

5.  Following expiration of a 100 percent rating for total replacement of the right knee, the Veteran's symptoms are not productive of severe painful motion or weakness of the affected extremity.  

6.  Throughout the appeal, radiation proctitis with fecal urgency has been manifested by accidents several times per week, urgency without losing control, or a few accidents over the past year; which is shown to be productive of no more than moderate impairment.  

7.  Radiation proctitis with fecal urgency due to treatment for prostate cancer was first demonstrated on VA examination dated on May 25, 2010.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the December 1999 decision of the RO that denied service connection for right thigh hematoma residuals is new and material; thus, the claim for service connection for this disability is reopened.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156 (2017).  

2.  Bilateral heel spurs are proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  

3.  The criteria for an increased rating in excess of 30 percent for a right knee disability, now status post total right knee replacement, have not been met for any period.  38 U.S.C. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5256, 5055 (2017).  

4.  The criteria for an initial rating in excess of 10 percent for a radiation proctitis with fecal urgency have not been met for any period.  38 U.S.C. § 1155; 38 C.F.R. § 4.114, Code 7319 (2017).  

5.  The criteria for an effective date earlier than May 25, 2010, for the grant of service connection for radiation proctitis with fecal urgency, have not been met. 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017); 38 C.F.R. § 3.155 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2001, October 2003, June 2009, November 2009, April 2010, March 2011, and June 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in April 2017.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a) (2017), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Right Thigh Hematoma Residuals

Service connection for residuals of a right thigh hematoma was previously denied by the RO in a December 1999 rating decision on the basis that there was no evidence that the Veteran had this disability.  The rating decision noted that private treatment records of this disability were requested, but not provided by the Veteran's private medical care providers.  The Veteran did not timely appeal this determination or submits new and material evidence within one year of the rating decision notification.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C. §§ 5108, 7105 (2012); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the December 1999 rating decision that denied service connection for a right shoulder disorder included the Veteran's service treatment records (STRs) that showed no complaint or manifestation of a right thigh disorder.  In addition, as noted, private treatment records were requested, but not received by VA.  

Evidence received subsequent to the December 1999 decision includes VA outpatient treatment records dated in December 2001 that indicated that the Veteran had a calcified hematoma of the right thigh that had been removed in April 1999 and found to contain some pus.  This was most likely from an infected hematoma after one of the Veteran's right knee surgeries.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this case, the December 2001 VA outpatient treatment record constitutes new and material evidence such that the claim may be reopened.  Id.  To this extent, the appeal is allowed.  

Bilateral Heel Disability 

The Veteran contends that service connection should be established for bilateral heel disabilities.  It is asserted that the Veteran's heel disorders were caused or aggravated by his service connected arthritis, including the arthritis of the right knee.  It is initially noted that review of the Veteran's STRs shows no complaint or abnormality of either heel.  On examination for separation from service, the Veteran denied having or having had foot trouble and clinical evaluation of the feet was normal.  

The Veteran's main contention is that service connection for heel disabilities is warranted as being secondary to his service connected degenerative arthritis of the knees (and most recently the hips).  In this regard, there are a number of medical opinions in the record regarding whether the Veteran's heel disabilities could be related to service-connected arthritis.  

In an April 1998 statement, a private physician indicated that the Veteran had a long-standing history of arthritic problems with the right knee that had resulted in undo stress on the left leg.  This, in turn, resulted in undo stress being placed on the left leg that had caused a painful heel spur.  The examiner opined that the left heel spur problems were either caused by or aggravated by his right knee injury residuals that resulted from an accident that the Veteran sustained in October 1993.  (the record shows that the Veteran sustained such a right knee injury in October 1993 while working for an airline.)  

An examination was conducted by VA in June 1998.  At that time, the examiner noted the Veteran's multiple surgeries on the right knee and had developed left knee and heel spurring in 1996.  Examination of the left foot showed no tenderness in the os calcis plantar surface.  Regarding a possible relationship between the right knee and left heel spurs, the examiner was unable to render an opinion.  It would "only be a supposition that there may have been some acceleration of the arthritic and degenerative changes" that may have begun in the left heel.  

In a January 2000 private physician report, it was noted that the Veteran had complaints of left foot pain in the dorsum of the foot.  He stated that this occurred when he went to church or wore tennis shoes.  When he had symptoms they were present on the top part of the shoe.  These reportedly began after the surgery he had in 1997.  The heel was not giving him any symptomatology at the present time.  Examination showed a left heel scar in the area of the left heel with no tenderness in the area of the scar.  The dorsum of the left foot was nontender.  There was no evidence of any swelling or any tenosynovitis.  The physician then extensively reviewed the Veteran's past medical history, including noting pain and swelling of the left heel for three to four months in 1993 that the Veteran believed was the result of an abnormal gait pattern.  An X-ray study showed a calcified bone spur in the left heel region for which the Veteran received an injection.  He received a second injection in the heel region in July 1997 that the Veteran's private opinion indicated was creating an abnormal gait pattern.  The examiner then stated that the Veteran's left heel symptoms did not develop until 1997 and were related to a spur.  It was opined that if the spur were degenerative in nature and developed as a result of an abnormal gait pattern, it would have occurred much earlier than 1997.  Thus the heel spur would not be causally related to the Veteran's industrial accident (which the physician inaccurately dated in 1997).  

In April 2004, VA requested a specialist's opinion from a VA medical expert regarding whether it was at least as likely as not that several of the Veteran's disabilities, including left heel spurs, were caused by service-connected residuals of a right knee meniscectomy or whether the left heel spurs had been permanently aggravated by residuals of a right knee meniscectomy.  In August 2004, the specialist responded that an antalgic gait pattern caused by a knee problem would not cause a problem in the uninvolved leg because during the "swing phase" that leg would be entirely off the ground.  The only time the "uninvolved leg" would assume all of the weight bearing would be during "push-off and heel strike, with makes it difficult for me to see how these factors can make a sufficient contribution to the causation of new maladies in the uninvolved leg."  If the gait alterations were so extreme as to be causative of disability in the uninvolved leg, the gait abnormality would render the individual basically non-ambulatory.  In addition, the specialist noted that maladies of heel spur were exceedingly common even in patients who did not have any other contributory factors so that the prospect of the Veteran developing this condition even without any other contributing factors was probably "greater than a good chance."  It was concluded that the likelihood of the Veteran's left [ankle] malady being caused by or aggravated by the right knee condition was well below the fifty percent probability standard.  

An examination was conducted by VA in August 2011.  At that time, it was noted that the Veteran had chronic left knee, bilateral hip, and right heel pain that he claimed was the result of an altered gait as a result of his service-connected right knee disorder.  After examination and evaluation of the Veteran's medical history, the examiner opined that the right heel condition was not caused by or a result of the right knee replacement, nor was it permanently aggravated by an altered gait from the right knee replacement.  The rationale regarding the right heel was that this condition was from a spur of the calcaneus in 1998.  This occurred over a long period of time and was the result of plantar fascia traction on the calcaneus.  It was not specifically due to an altered gait and preceded the right knee replacement surgery that the Veteran had undergone by many years.  Additionally, the Veteran had no complaints of right heel pain dating to 2001 according to the VA medical recross.  The examiner went on to state that the Veteran's work in air freight and cargo was the most likely cause and aggravator of the heel condition.  

A November 2013 statement was received from the Veteran's private physician.  At that time, it was noted that the physician had been asked to write a medical opinion regarding several of the Veteran's disabilities, including bilateral heel spurs.  The physician reviewed the Veteran's medical records and noted that he had had multiple surgeries of the right knee.  It was also noted that the Veteran had had surgery on the heels for painful heel spurs.  It was opined that the Veteran's service-connected right knee disorder and subsequent decades of ongoing surgeries, disability, and antalgic gait had led to disabilities, including bilateral heel spurs.  The antalgic gat could result in any lower extremity joint disability.  Specifically addressing heel spurs, the examiner cited a study stating that these are pointed bony outgrowth of bone of the heel that were attributed to chronic local inflammation at the insertion of the soft tissue tendons or fascia and could be located in several areas of the foot.  They can be made worse by pushing off the ball of the foot.  

An examination was conducted by VA in April 2017.  At that time, the examiner was asked to render an opinion regarding whether the Veteran's bilateral heel condition was at least as likely as not proximately due to or the result of the Veteran's right knee replacement or osteoarthritis of the left knee.  The examiner responded negatively, stating as a rationale that the Veteran's heel condition was due to heel spurs that were typically caused by plantar fasciitis.  It was then stated that the Veteran's knee condition "will have effect on his heel condition."  The bilateral heel conditions were not at least as likely as not aggravated beyond the natural progression by a service-connected disability.  After stating that the baseline of the Veteran's heel disorders could not be established because there was not sufficient medical evidence to support a determination of a baseline level of severity, the examiner stated that the heel condition was due to heel spurs that were typically caused by plantar fasciitis and that the Veteran's "knee condition will have effect on his heel condition."  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

After careful review of the evidence of record, the Board finds that the medical opinions in the record are in equipoise regarding whether the Veteran's bilateral heel spurs could be caused or aggravated by his service connected arthritis.  There are medical opinions regarding each of the Veteran's heels, some of which indicate that the right knee disability could have, at least, aggravated the heel disorder.  While the 1998 statement shows a contribution by the right knee injury sustained by the Veteran in a work-related accident, the fact remains that the Veteran is service connected for a right knee disability, now status post total knee replacement.  Additionally, the most recent statement was equivocal regarding secondary service connection, first stating that the it was less likely that the heel spurs were proximately due to or aggravated by the knee arthritis, then stating that the "knee condition will have effect on his heel condition."  The Board is cognizant that as a result of that same examination, service connection was established of bilateral hip disability, status post bilateral hip replacement, which could also affect the Veteran's gait resulting in the heel spur abnormalities.  As such, the Board, with the resolution of reasonable doubt, finds that service connection for bilateral heel spurs is warranted as being secondary to the Veteran's service-connected arthritis.  As such, the appeal is allowed.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2017).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Right Knee Disability 

Service connection for the residuals of a meniscectomy of the right knee was granted by the RO in a June 1982 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Diagnostic Code 5257, which was retroactively increased to 10 percent after review by the Board in 1983.  The Veteran submitted a claim for increased rating on August 1, 1997.  The current 30 percent rating dates from the date of that claim.  The increase to 30 percent was awarded in a December 2003 rating decision under the provisions of Code 5256.  The rating has been maintained since that time, with several temporary total ratings being awarded following surgical procedures that were performed on the knee.  In July 2007, he underwent a total replacement of the right knee.  In accordance with the rating schedule, he was awarded a 100 percent rating for one year following the surgery, with the rating returning to 30 percent as of September 2008.  


Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Code 5003 and instability of a knee under Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Code 5257, the veteran would be entitled to a separate compensable rating under Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Code 5260) and limitation of extension (Code 5261) of the same knee joint). 

Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Code 5260) and limitation of extension (Code 5261) of the same knee joint). 

Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Code 5055 provides that for knee replacement (prosthesis) a 100 percent rating is warranted for 1 year following implantation of prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness of the affected extremity, a 60 percent rating is warranted. With intermediate degrees of residual weakness, pain or limitation of motion, a rating is assigned by analogy to Codes 5256 (ankylosis), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula), with a minimum rating of 30 percent.  38 C.F.R. § 4.71a.

An examination was conducted by VA in June 1998.  At that time, range of motion of the Veteran's right knee was from 0 degrees extension to 110 degrees flexion.  There was some swelling, but no crepitus.  

A January 2000 report of private examination noted the Veteran's history of an industrial accident to the right knee in October 1993, and the Veteran's subsequent multiple complaints, including those related to the right knee.  The Veteran reported pain and soreness in his right knee.  Range of motion was from three degrees extension to 100 degrees of flexion.  There was no tenderness or crepitus.  There was no evidence of instability or subluxation.  

An examination was conducted by VA in December 2000.  At that time, examination showed right knee swelling with subpatellar crepitus with pain.  There was fluid in the joint but no instability.  Range of motion was from 15 degrees extension to 100 degrees of flexion.   There was diffuse tenderness of the knee at the joint line, medially and laterally.  

An examination was conducted by VA in June 2006.  At that time the Veteran indicated that his knee was giving him constant pain and that he had also noticed some weakness, stiffness, heat, giving-way, and locking.  On examination, there was marked crepitus and diffuse tenderness.  Range of motion was from 10 degrees of flexion contracture with extension being from -10/0.  It was further reported that flexion was from 0 to 80 degrees without pain and 90-140 with pain.  There was 5 degrees of varus alignment, but the knee was stable.  X-ray studies showed severe compartmental arthritis.  

The Veteran underwent a total replacement of the right knee in July 2007.  An examination was conducted by VA in May 2010.  At that time, range of motion of the right knee was from 0 degrees extension to 115 degrees flexion.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The pertinent diagnosis was status post total knee replacement of the right knee.  

An examination was conducted by VA in August 2011.  At that time, range of motion of the right knee was from 0 degrees extension to 100 degrees flexion.  There was objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion, but no additional limitations following three repetitions.  It was noted that the Veteran used a cane for assistance with walking.  

An examination was conducted by VA in March 2013.  At that time, the diagnoses were chronic patellofemoral pain syndrome with bilateral degenerative joint disease and status post total knee replacement of the right knee.  Range of motion of the right knee was from 0 degrees extension to 60 degrees flexion.  There was objective evidence of painful motion at 60 degrees flexion, but no painful motion noted on extension.  There was no additional limitation of motion or pain after repetitive use testing.  There was no anterior, posterior, or medial-lateral instability of the right knee noted.  There was no patellar subluxation or dislocation.  It was noted that the Veteran had had a meniscectomy on the right, but no longer had residual signs or symptoms of a meniscectomy.  The Veteran had a total knee joint replacement of the right knee and was noted to have an intermediate degree of residual weakness, pain or limitation of motion.  The Veteran used a cane for ambulation, but the effective function of the extremity was not so diminished so that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

An examination was conducted by VA in September 2014.  At that time, the diagnosis was status post total knee arthroplasty for degenerative joint disease.  Range of motion was from 0 degrees extension to 60 degrees flexion, with pain at 60 degrees, but no pain on extension.  The Veteran was able to perform repetitive use testing without additional limitation of motion.  There was no additional limitation in range of motion of the knee and lower leg following repetitive use testing.  But there was functional loss in that there was less movement than normal, pain on movement and stiffness that contributed to the decreased range of motion.  Muscle strength testing was noted to be 4/5 in flexion and extension.  Joint stability testing was normal throughout.  The Veteran had a meniscectomy on the right and had undergone a total knee arthroplasty in July 2008.  The Veteran's lower extremity was no so impaired that there was no effective function other than that which would be equally well served by an amputation with prosthesis.  

The Veteran's right knee disability has been rated 30 percent throughout the appeal period.  The 30 percent rating was awarded under the provisions of Code 5256 on the basis of ankylosis of the knee joint, demonstrated on examination by VA in June 2006, which showed flexion contracture of 10 degrees and extension to -10/0.  This was found to be analogous to favorable ankylosis of the right knee, which is rated 30 percent disabling.  There is no evidence that the knee joint approached ankylosis at an unfavorable angle.  Neither is there evidence of nonunion of the tibia and fibula that requires a knee brace or of extension limited to 30 degrees or more.  As such, a rating in excess of 30 percent is not shown to be warranted.  In addition, there is no evidence of joint instability that would warrant a separate evaluation under Code 5257.  As such, there is no basis for a separate evaluation based upon other impairment of the knee.  

While the Veteran did undergo a meniscectomy with removal of the semilunar cartilage, there is no basis for a separate evaluation based upon the diagnostic criteria of Codes 5258 or 5259.  In this regard, while precedential opinions of the VA General Counsel advise that separate ratings may be awarded for limitation of flexion, limitation of extension, and other impairment of the knee joint with repeated subluxation or instability, there is no basis for a separate evaluation under the provisions of Codes 5258 or 5259.  Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the Board finds that a separate rating based upon removal of the semilunar cartilage would be duplicative so that a separate evaluation is not shown to be warranted.  

As such, a rating in excess of 30 percent prior to the surgical procedure for a total right knee replacement is not shown to be warranted prior to the total right knee replacement.  Following the surgical procedure, the Veteran's right knee disorder should be evaluated under the provisions of Code 5055.  This Code provides that a minimal 30 percent rating is warranted status post knee replacement surgery.  For a 60 percent rating, chronic residuals consisting of severe painful motion or weakness of the affected extremity must be demonstrated.  The examinations following the knee replacement surgery do not demonstrate severe painful motion or weakness.  Rather the evaluations show range of motion from 0 degrees extension to 100 degrees flexion without significant weakness or pain.  Significantly, muscle strength testing was 4/5, which, while diminished, is not productive of severe impairment.  Neither is there a basis for a rating in excess of the minimal 30 percent rating on the basis of ankylosis, limitation of extension or limitation of flexion.  As previously noted, there are no findings of other impairment that would warrant a separate rating under Code 5257.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for a right knee disability, including status post right knee replacement surgery, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017). 

Radiation Proctitis with Fecal Urgency

Service connection for radiation proctitis with fecal urgency was granted by the RO in an August 2014 rating decision.  A 10 percent initial disability rating was awarded as analogous to irritable colon syndrome under the provisions of Code 7319.  

A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Code 7319.

An examination was conducted by VA in May 2010.  At that time, while no gastrointestinal disability was diagnosed, the Veteran was noted to have fecal urgency that was more likely related to radiation proctitis.  (The Veteran has been service connected for prostate cancer for which he received radiation treatment.)  The Veteran reported fecal urgency and incontinence that occurred several times a week and frequently had to change his clothes.  

An examination was conducted by VA in April 2014.  At that time, the diagnosis was radiation proctitis with urgency.  It was noted that the Veteran continued to have rectal bleeding with urgency of the bowels.  He denied losing control.  He used mediation for control of his intestinal condition.  He described severe urgency of the bowels about twice per week, but other movements had normal urgency signals.  The episodes were described as frequent.  There was no weight loss, malnutrition or other complications.  

An examination was conducted by VA in April 2017.  At that time, the diagnosis was radiation prostatitis with fecal urgency.  The Veteran stated that he experienced fecal urgency in the morning when first waking up and having to rush to the bathroom.  He experienced few accidents due to this in the past year.  He reported minimal rectal bleeding, which last occurred over two months ago, which was noted to be a significant improvement.  He did not take medication for this disorder.  

For a rating in excess of the initial 10 percent rating that has been awarded, the Veteran's fecal urgency would have to be shown to be manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  The medical evidence of record does not demonstrate that the Veteran has manifested symptoms of this magnitude, but rather accidents several times per week, urgency without losing control, or a few accidents over the past year.  These are shown to be productive of no more than moderate impairment.  Specifically, there is no demonstration of more or less constant abdominal distress.  As such, there is no basis upon which a rating in excess of 10 percent may be awarded.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for radiation proctitis with fecal urgency, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

In correspondence received from the Veteran's representative it is contended that referral an extraschedular award should be considered based upon the finding of a VA examiner that the Veteran's fecal urgency, coupled with urinary incontinence as a result of prostate cancer residuals.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's fecal urgency is rated as analogous to irritable colon syndrome and, as noted above, corresponds to the schedular criteria for the 10 percent evaluation for this disorder (Code 7319).  While the Veteran's representative cites the Veteran's urinary incontinence, the Board notes that this disorder is the basis for a separate evaluation for prostate cancer residuals, the rating for which was withdrawn by the Veteran during the long course of this appeal.  Thus it is the basis for a separate schedular rating that recognized impairment distinct from the service-connected fecal urgency.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's fecal urgency disability, and no referral for an extraschedular rating is required.  

Earlier Effective Date for the Award of Service Connection for Radiation Proctitis with Fecal Urgency

The Veteran and his representative contend that the entitlement to service connection for radiation proctitis with fecal urgency should be established earlier than May 26, 2010.  The Veteran's representative has asserted that November 2004 findings of urinary incontinence and loose stool gas aggravated by tomato products, vegetables and nuts as well as complaints of dysuria and bowel problems since radiation therapy for prostate cancer in VA treatment records provide a basis for an effective date earlier than May 2010.  The Board notes that service connection for this disability was awarded in an August 2014 rating decision and that the effective date of the award, May 26, 2010, was based upon a report of a VA examination report that first demonstrated the disability.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b); 38 C.F.R. § 3.400(a), (b).  The effective date for the grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  Id.

Effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, the Department replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2015). As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155 (d).  As these new regulations only became effective as of March 24, 2015, the do not apply to the current appeal.

Prior to March 24, 2015, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next of friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a) (2014).  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree or a claim for pension denied for the reason the disability was not permanently and totally disabling, receipt of one of the following may be accepted as an informal claim for increased benefits or an informal claim to reopen:  (1) The date of outpatient or hospital examination or date of admission to a VA hospital or uniformed services hospital.  (2)The date of receipt of evidence from a private physician when evidence furnished by or on behalf of the claimant is within the competence of the physician.  38 C.F.R. § 3.157(b) (2014).  

As noted, service connection was awarded in August 2014 with the effective date of the award based upon findings in a May 26, 2010 VA examination report.  That examination was scheduled to evaluate the Veteran for gastrointestinal complaints that the Veteran believed were related to his service-connected prostate cancer treatment.  While no actual stomach condition was found, the examination report noted that the Veteran had developed fecal urgency and incontinence over the past year that was likely related to radiation proctitis.  This is the earliest medical demonstration of this disability and these complaints.  Thus it is found to be the earliest date upon which it may be determined that entitlement arose.  It is important to note that the Veteran did not actually submit a formal or informal claim for service connection of this disability.  Although the Veteran's representative has pointed out treatment records in 2004 that show loose stool complaints, the mere receipt of medical records cannot be construed as an informal claim for the benefit.  See 38 C.F.R. § 3.157 (2014); Brannon v. West, 12 Vet.App. 32, 35 (1998).  Under these circumstances, the Board can find no basis upon which an earlier effective date may be awarded and the appeal is denied.  


ORDER

New and material evidence having been received, the claim of service connection for right thigh hematoma residuals has been reopened.  To this extent, the benefit sought on appeal is granted.  

Service connection for a bilateral heel disability is granted.  

An increased rating in excess of 30 percent for a right knee disability, status post total replacement of the right knee, is denied.  

An initial rating in excess of 10 percent for radiation proctitis with fecal urgency is denied.  

An effective date earlier than May 26, 2010, for an award of service connection for radiation proctitis with fecal urgency, is denied.  


REMAND

Having found that new and material evidence had been received to reopen the claim of service connection for right thigh hematoma residuals, the Board must now consider all the evidence on file on a de novo basis.  The VA opinion in 2001, concluding that the claimed disorder could be a result of one of his right knee surgeries, constitutes evidence that must be evaluated prior to appellate consideration.  The Board does note, however, that the Veteran has had multiple surgeries of the right knee, some of which are related to an industrial accident that occurred in October 1993.  Review of the record shows no evidence that the Veteran currently has residual disability of the right thigh hematoma or whether this was related to the service-connected right knee disability or to a post-service accident.  As such, an examination to ascertain possible residuals should be arranged.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any right thigh hematoma.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or greater probability), that the right thigh hematoma may be caused or aggravated by treatment for the Veteran's service-connected right knee disability.  The examiner should comment on whether it is at least as likely as not that any hematoma residuals could be related to treatment for a post-service injury that occurred in October 1993.  The claims file should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


